Citation Nr: 0636192	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-17 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1968 to 
November 1971.  Service in Vietnam is indicated by evidence 
of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  This case was previously remanded by the 
Board for additional development.


FINDING OF FACT

The veteran does not have PTSD that is related to his 
military service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 4.125(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2001 and May 2004.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for PTSD, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  He was asked on three occasions to provide 
specific information that would permit verification of any 
alleged in-service stressors.  He did not respond to any of 
the requests.  The RO also provided a statement of the case 
(SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.  

Additionally, while the notifications did not include the 
criteria for assigning a disability rating or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), because this service connection claim is 
being denied, these questions are not now before the Board.  
Consequently, a remand is not necessary for the purpose of 
notification regarding the criteria for assigning a 
disability rating and for award of an effective date.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), Social Security 
Administration (SSA) records, and medical treatment records, 
and secured a PTSD examination in furtherance of his claim.  
VA has no duty to inform or assist that was unmet.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Entitlement 
to service connection for PTSD requires medical evidence 
diagnosing PTSD in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders - Fourth Edition (DSM-
IV), a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. §§ 3.304(f); 4.125(a).

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006).  Where it is determined that the veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).  Evidence denoting participation in combat 
includes award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.  

However, where VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2006); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Service personnel records show that the veteran served as a 
combat engineer with the Marine Corps Force Logistics Command 
at DaNang, Vietnam.  A service record entry notes that the 
veteran "Participated in operations against Communist 
aggression while serving with [his unit]," but there are no 
specific entries indicating that he engaged in combat while 
in service.  The veteran's awards consist of the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal, none of which is indicative of 
combat.  The record thus does not show that the veteran 
engaged in combat with the enemy.  The veteran's claimed 
stressors must therefore be independently verified.  
38 C.F.R. § 3.304(f).

The veteran was asked to provide details of his alleged 
stressors in July 2001.  The veteran did not respond to this 
request.  The only responses came from his accredited 
representative.  In a September 2001 statement in support of 
the veteran's claim, the representative alleged only that, 
while working as a heavy equipment operator at the DaNang Air 
Base in Vietnam, the base was under regular rocket and mortar 
attacks, and that the veteran was subjected to regular sniper 
fire from the enemy.  In a September 2002 statement attached 
to the veteran's appeal to the Board, he added that he had 
seen many casualties of war as his unit was located at the 
site of the Marine Corps' Grave Registration Section.  No 
specific information was provided as to time, dates, and 
individuals involved that could be used to verify any of the 
alleged stressors.  

The veteran's case file contains copious medial records 
showing treatment for depression, PTSD, and substance abuse.  
Some of the diagnoses indicate that the PTSD diagnosis is 
related to combat, some diagnoses attribute the veteran's 
PTSD to traumatic childhood events, and some diagnoses 
attribute PTSD to both.  An August 2001 Progress Note shows 
that the veteran gave a history of having been sexually 
abused by an uncle for two years beginning when he was 12 
years old.  However, as noted, the veteran has identified no 
specific stressors related to his military service that could 
be independently verified.  

On remand, the veteran was asked again in August 2005 and 
December 2005 to provide specific stressor information that 
could be independently verified.  He did not respond to 
either of these requests.  On remand, the veteran was also 
afforded a VA PTSD examination, given in June 2003.

The examiner reviewed the veteran's history as reported by 
him.  The veteran had a troubled childhood, including 
difficulties in school, including what the examiner described 
as attention-deficit hyperactivity disorder (ADHD), being 
taunted by peers because of his difficulties in school, the 
separation of his parents, and being raised by an alcoholic 
mother whose care became the veteran's responsibility.  The 
veteran reported that, as a result of not having been raised 
by a male figure, and having been sexually abused by an 
uncle, he was always very afraid of men.  He reported having 
had difficulty while in the military when he was around other 
naked men, and with being yelled at or disciplined by men.  
He reported drinking heavily and getting into fights while in 
Vietnam.  Other than that, the veteran did not identify any 
specific stressors related to his military experiences.  
After leaving service, the veteran worked at a single job for 
about 25 years, until a psychiatrist convinced him to take 
early retirement.

The examiner listed the results of her mental status 
examination of the veteran, and concluded that he currently 
met the criteria for a diagnosis of PTSD.  Given the 
veteran's history of childhood sexual abuse, being teased and 
tormented a great deal as a child because of his learning 
disability, the stress of having to care for an alcoholic 
mother, and in light of the fact that the veteran could not 
identify any traumatic stressor that occurred in service, the 
examiner attributed the veteran's PTSD to pre-service 
traumatic events.  The examiner noted that the veteran's 
experiences in service, being around naked men and being 
yelled at, might appear to have exacerbated his preexisting 
condition, but specifically found that the veteran's PTSD was 
not worsened by his military service because, under the 
circumstances, the veteran would be suffering from 
significant symptoms of PTSD even if he had not gone into the 
military.

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, unless clear and unmistakable evidence demonstrates 
that the injury or disease in question existed prior thereto 
and was not aggravated during service.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2006).  

Here, the veteran's entrance examination showed no evidence 
of any psychiatric disorder.  The Board finds, however, that 
the presumption of soundness on entry into the military is 
rebutted by clear and unmistakable evidence that the 
veteran's PTSD existed prior to service and was not 
aggravated thereby.  The clear and unmistakable evidence is 
the history provided by the veteran himself that he was 
sexually abused as a child, that he had difficulties in 
school, including ADHD and being taunted by peers because of 
his difficulties, the separation of his parents, being raised 
by an alcoholic mother for whom he had to assume 
responsibility, and the VA examiner's opinion that these 
combined to result in PTSD in the veteran that predated his 
entry into service.  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(2002); 38 C.F.R. § 3.306 (2006).  That presumption can be 
rebutted by clear and unmistakable evidence demonstrating 
that the increase in severity was due to the natural progress 
of the disorder.  38 C.F.R. § 3.306(b) (2006).  

Here, the veteran's SMRs, including the report of his both 
his enlistment and his separation examinations, reveal no 
history or finding of any mental disabilities.  Moreover, the 
VA examiner specifically found that the veteran's PTSD was 
not worsened by his military service because the in-service 
symptoms described by the veteran were determined by the 
examiner to have been a natural progression of the disorder.  
There being a specific finding that any apparent in-service 
manifestations of the veteran's PTSD were due to the natural 
progression of his PTSD, the Board finds that the veteran's 
PTSD was not aggravated by his military service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  The absence of complaint or 
treatment in service along with the examiner's opinion is 
clear and unmistakable evidence.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's PTSD is not traceable to, nor was it aggravated 
during, active military service.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


